ENVIROSTAR, INC.
2015 EQUITY INCENTIVE PLAN

NOTICE OF GRANT
AND
RESTRICTED STOCK AGREEMENT

Notice is hereby given that you, the undersigned Participant, have been granted
the number of shares of Common Stock of EnviroStar, Inc. (the “Company”) set
forth below (“Shares”), subject to the terms and conditions of the EnviroStar,
Inc. 2015 Equity Incentive Plan (the “Plan”) and this Notice of Grant and
Restricted Stock Agreement, including the attachments hereto (collectively, this
“Agreement”). Capitalized terms used but not defined in this Agreement shall
have the meanings ascribed to such terms in the Plan.

 

Participant:

 

Shares Granted:

 

 

Grant Date:    

Vesting Schedule:

 

 

By signing below, you accept this grant of Shares and you hereby represent that
you: (i) agree to the terms and conditions of this Agreement and the Plan; (ii)
have reviewed the Plan and this Agreement in their entirety, and have had an
opportunity to obtain the advice of legal counsel and/or your tax advisor with
respect thereto; (iii) fully understand and accept all provisions hereof; and
(iv) agree to accept as binding, conclusive, and final all of the Committee’s
decisions regarding, and interpretations of, the Plan and this Agreement, in
accordance with the terms and conditions of the Plan.

 

 

AGREED TO AND ACCEPTED BY THE

PARTICIPANT:

 

        Name:     Date:       Social Security No.:     Address:        

 

1 

 

ENVIROSTAR, INC.
2015 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AGREEMENT

1.       Grant of Restricted Stock. The Company has granted to you, the
Participant, the number of Shares specified in the Notice of Grant on the
preceding page (the “Notice of Grant”), subject to the following terms and
conditions. In consideration of such grant, you agree to be bound by the terms
and conditions of this Agreement and of the Plan.

2.       Forfeiture Restrictions; Release of Shares; Acceleration Upon Death or
Disability. Prior to the vesting of the Shares pursuant to the vesting schedule
specified in the Notice of Grant or as expressly set forth herein, the Shares
shall remain subject to forfeiture. Any and all Shares which remain subject to
the forfeiture restrictions from time to time are sometimes hereinafter referred
to as “Unreleased Shares.” The forfeiture restrictions shall lapse as to the
Shares granted in the amount(s) and on the date(s) specified in the Notice of
Grant (each, a “Release Date”); provided, however, that (i) in the event of the
Participant’s death or Disability (which, for all purposes of this Agreement,
shall mean the permanent and total disability of the Participant as defined in
Section 22(e)(3) of the Code, or any successor rule or regulation) prior to the
occurrence of a Cessation (as defined below), the forfeiture restrictions shall
immediately lapse with respect to all Unreleased Shares on the date of the
Participant’s death or determination of the Participant’s Disability, as the
case may be (in which case the date of the Participant’s death or determination
of the Participant’s Disability, as the case may be, shall be deemed a Release
Date for purposes of this Agreement), and (ii) no Shares shall be released on
any Release Date if, on or prior to the Release Date, (a) the Participant failed
to satisfy the performance goals specified in the Notice of Grant, if any (the
“Performance Goals”), or (b) a Cessation occurs. For purposes of this Agreement,
the term “Cessation” means the cessation of the Participant’s service as an
officer, employee, director or consultant of the Company or its Subsidiaries for
any reason (including, without limitation, voluntary resignation or involuntary
termination) other than the Participant’s death or Disability, it being
understood that a Cessation will not be deemed to occur so long as the
Participant continues to serve as an officer, employee, director or consultant
of the Company or any of its Subsidiaries or as a result of a change in status
among officer, employee, director or consultant of the Company or any
Subsidiary. Any question as to whether and when a Cessation has occurred shall
be determined by the Committee, and its determination shall be final and
binding.

3.       Forfeiture of Shares. If Participant fails to satisfy the specified
Performance Goals, if any, or a Cessation occurs, then all Unreleased Shares
shall be immediately forfeited to the Company without consideration.

4.       Restriction on Transfer. The Participant shall not sell, assign,
pledge, exchange, hypothecate or otherwise transfer, encumber or dispose of any
Unreleased Shares; provided, for the avoidance of doubt, that the foregoing
shall not be deemed to restrict or limit in any manner the forfeiture of
Unreleased Shares in accordance with the terms hereof.

5.       Retention of Shares. The Company shall retain possession of the share
certificates representing the Unreleased Shares, together with attached stock
power duly

2 

 

endorsed in blank. The Company shall hold the Unreleased Shares and related
stock power until the vesting thereof, at which time the Company shall deliver
the share certificate(s) representing the vested Shares to the Participant (or
the Participant’s estate, if applicable).

6.       Status of Stock. The Participant agrees that the Shares will not be
sold or otherwise disposed of in any manner which would constitute a violation
of any applicable federal or state securities laws or the terms and conditions
of this Agreement or the Plan. The Participant further agrees (a) that the
certificates representing the Shares may bear such legend or legends as the
Company deems appropriate in order to assure compliance with applicable
securities laws, (b) that the Company may refuse to register the transfer of the
Shares on the stock transfer records of the Company if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities laws or the terms and conditions of this
Agreement or the Plan and (c) that the Company may give related instructions to
its transfer agent, if any, to stop registration of the attempted transfer of
the Shares.

7.       Stockholder Rights. Subject to the terms hereof, the Participant shall
have the rights of a stockholder with respect to the Shares prior to their
vesting, including, without limitation, voting rights and the right to receive
any dividends declared thereon; provided, however, that stock distributed in
respect of the Shares in connection with a stock split or stock dividend shall
be subject to the forfeiture restrictions and other terms of this Agreement to
the same extent as the Shares and shall be included thereafter as “Shares” for
all purposes of this Agreement.

8.       Tax Matters. The Participant has reviewed with the Participant's own
tax advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its employees or agents. The Participant understands that the Participant
(and not the Company) shall be responsible for the Participant's own tax
liability that may arise as a result of the transactions contemplated by this
Agreement. The Participant understands that for U.S. taxpayers, Section 83 of
the Code taxes as ordinary income the difference between the purchase price for
the Shares, if any, and the fair market value of the Shares as of the date any
restrictions on the Shares lapse. The Participant understands that if he or she
is a U.S. taxpayer, the Participant may elect to be taxed at the time the Shares
are granted rather than when the restrictions on the Shares laps by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days after the date of grant. The Participant acknowledges
that it is the Participant’s sole responsibility and not the Company’s to, if
the Participant desires to do so, file timely the election under Section 83(b)
of the Code.

9.       General.

(a)       This Notice and Agreement shall be governed by and construed under the
laws of the State of Florida, without regard to the conflicts of law principles
thereof.

3 

 



(b)       This Agreement and the Plan, which is incorporated herein by
reference, represents the entire agreement between the parties with respect to
the Shares granted to the Participant hereunder. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan shall prevail.

(c)       Any notice, demand or request required or permitted to be delivered by
either the Company or the Participant pursuant to the terms of this Agreement
shall be in writing and shall be deemed given when delivered personally,
deposited with a reputable courier service, or deposited in the U.S. Mail, First
Class with postage prepaid, and addressed to the Participant at the address set
forth in the Notice of Grant or to the Company at its principal executive
offices, or, in each case, to such other address as either party may specify in
writing by like notice.

(d)       The rights of the Company under this Agreement and the Plan shall be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder shall inure to the benefit of, and be enforceable by the
Company's successors and assigns. The rights and obligations of the Participant
under this Agreement may only be assigned with the prior written consent of the
Company, which may be granted, withheld, conditioned or delayed in the Company’s
sole discretion.

(e)       The Participant agrees upon request to execute any further documents
or instruments necessary or desirable to carry out the purposes or intent of
this Agreement.

(f)       Nothing in this Agreement confers or will confer on the Participant
any right with respect to continuance of employment or other service, nor will
it interfere in any way with any right to terminate or modify the terms of the
Participant’s employment or other service at any time.

 

#####

4 

 

STOCK POWER

FOR VALUE RECEIVED I, __________, hereby sell, assign and transfer unto
EnviroStar, Inc. _________________________(__________) shares of Common Stock of
EnviroStar, Inc. standing in my name of the books of said corporation
represented by Certificate No. ________ herewith and do hereby irrevocably
constitute and appoint _____________________________ to transfer the said stock
on the books of the within named corporation with full power of substitution in
the premises.

This Stock Power may be used only in accordance with the Notice of Grant and the
Restricted Stock Agreement between EnviroStar, Inc. and the undersigned dated
_________.

        Dated: _______________, 20___                   Signature:
____________________________             Print Name: __________________      

 

INSTRUCTIONS:

Please DO NOT fill in any blanks other than the signature lines.

The purpose of this assignment is to enable the Company to receive the return of
the Shares as set forth in the Agreement, without requiring additional
signatures on the part of the Participant.



5 

 

